Citation Nr: 0104067	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

1.  Entitlement to service connection for Arnold-Chiari type 
1 malformation due to undiagnosed illness.

2.  Entitlement to service connection for headaches, nausea, 
dizziness/vertigo, blurred vision, and loss of equilibrium 
due to undiagnosed illness.

3.  Entitlement to service connection for major depression 
with sleep disturbance, memory loss, and fatigue due to 
undiagnosed illness.

4.  Entitlement to service connection for multiple joint pain 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active duty from October 1988 to July 1992, a 
period of which time was served in Southwest Asia in support 
of operation Desert Shield/Desert Storm.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in November 1996.

The Board notes that the veteran currently lives in Germany 
and that she had asked that VA schedule a hearing for her 
during her next trip to the USA in May and June 2000.  During 
these months, however, no hearing was held because the 
veteran did not contact VA during her trip to the USA.


REMAND

At the outset, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required to address the veteran's claims for 
service connection under the new law. 

On remand, the veteran should be asked to submit all medical 
evidence and argument that could support her claims.  
Additionally, the RO should also make an attempt to secure 
any pertinent treatment records that may be in VA possession.  
Furthermore, the veteran should be contacted and asked 
whether or not she would like to appear for a hearing. 

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claims 
for service connection for Arnold-Chiari 
type 1 malformation, headaches, nausea, 
dizziness/vertigo, blurred vision, loss 
of equilibrium, major depression with 
sleep disturbance, memory loss, fatigue 
and multiple joint pain due to 
undiagnosed illness.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  The veteran should also be requested 
to submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated her since service for 
symptoms of the claimed symptoms 
reportedly due to an undiagnosed illness.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The RO should obtain all 
VA records pertaining to the veteran, not 
previously secured, and associate those 
records with the claims file.

2.  The RO should take appropriate steps 
to contact the veteran and ask her if she 
still desires to appear for a hearing in 
connection with her claims.  If so, the 
RO should undertake all indicated action 
to have the appropriate hearing 
scheduled.

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRADNO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




